      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 1 of 20 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

GEORGIA FOSTER-JENKINS f/k/a          )
GEORGIA FOSTER, and STEVE             )
JENKINS,                              )
                                      )
       Plaintiffs,                    )
                                      )               No:
v.                                    )
                                      )
ROGERS AUTO GROUP, INC., an Illinois )
Corporation and CONSUMER              )
PORTFOLIO SERVICES, INC, a            )
California Corporation, and NORTHWEST )
PREMIUM SERVICES INC., an Illinois    )
corporation,                          )
                                      )
       Defendants.                    )
____________________________________/

                                          COMPLAINT
       NOW COMES Georgia Foster-Jenkins and Steve Jenkins (collectively, “Plaintiffs”) by

and through their attorneys, and for their Complaint state as follows:

                                      Statement of the Case
       1.      This is an action for violations of numerous consumer protection laws as they

relate to the sale and financing of a car, the sale and financing of insurance, and the wrongful

repossession of a vehicle.

                                     Jurisdiction and Venue
       2.      15 U.S.C. §1681p grants any United States District Court jurisdiction to hear an

action arising under the Fair Credit Reporting Act. 15 U.S.C. §1640(e) grants any United States

District Court with jurisdiction to hear a violation of the Truth In Lending Act (“TILA”). Thus

this Court is vested with jurisdiction. This Court has supplemental jurisdiction over state claims

that are so related they form part of the same case or controversy pursuant to 28 U.S.C. §1367.



                                                 1
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 2 of 20 PageID #:2



        3.      Venue in the United States District Court for the Northern District of Illinois is

proper under 28 U.S.C. §1391(b) because Defendants transact business in this district and

because a substantial part of the events in this case take place in this district.

                                                  PARTIES
        4.      Georgia Foster-Jenkins, formerly known as Georgia Foster (“Georgia”), and

Steve Jenkins (“Steve”) are natural persons over the age of 18.

        5.      Rogers Auto Group, Inc., formerly known as New Rogers Pontiac Inc., (“Rogers

Auto”) is an auto dealership formed under Illinois corporate law.

        6.      Consumer Portfolio Services, Inc. (“CPS”) is a corporation formed under

California law that finances car sales. On information and belief, CPS has developed an

automated system that determines whether to approve loans automatically giving car dealerships

an instant response to the credit applications.

        7.      Northwest Premium Services, Inc. (“Northwest Premium”) is a corporation

formed under the laws of Illinois and is domesticated in Illinois. On information and belief,

Northwest Premium is a premium finance company.

                             FACTS COMMON TO ALL COUNTS
        8.      In early 2018, Rogers Auto mailed Georgia an advertisement stating it had a

program that gave potential car buyers a fresh start after leaving bankruptcy.

        9.      Induced by the advertisement, Georgia visited Rogers Auto.

        10.     On information and belief on or about January 25, 2018, Rogers Auto attempted

to obtain financing for Georgia. Georgia was unaware of Roger Auto’s attempts to obtain finance

and did not consent to it.

        11.     Georgia first arrived at Rogers Auto on or about January 26, 2018. There she

selected a 2014 Buick Lacrosse, 4-door with Vehicle Identification Number



                                                   2
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 3 of 20 PageID #:3



1G4GB5G3XEF236791 (“Car” or “Buick LaCrosse”). The Car was advertised on the Roger’s

Auto lot for the purchase price of $20,163.00.

       12.     On or about January 26, 2018, Georgia executed a Retail Installment Sales

Contract (“RISC”) and Purchase Order for the Car which set forth the cash delivery price, as

well as tax, license, registration and related costs and fees. See Exhibit A.

       13.     As part of the purchase, Georgia made a $1,200 payment to Rogers Auto. Rogers

Auto applied $1,000 to the Retail Installment Sales Contract in accordance with the terms of the

Retail Installment Sales Contract. On information and belief, Rogers Auto paid $200 to other

entities on Georgia’s behalf.

       14.     Additionally, Georgia executed an Illinois Secure Power of Attorney instrument

appointing Rogers Auto as attorney-in-fact to review title documents, acknowledge odometer

disclosures and sign all documents required to secure Illinois Title.

       15.     On information and belief, after Georgia purchased the Car, Rogers Auto or an

agent thereof submitted the required forms fully executed to the Illinois Department of Revenue

disclosing the sale and transfer. See Exhibit B.

       16.     At the time Georgia bought the Car, the RISC had already been assigned to CPS.

       17.     Like every other car owner, Georgia had an Application for Vehicle Transaction

showing her as owner of a car. See Exhibit C. And, like most, she had a creditor: CPS. Id.

       18.     Georgia behaved like every other car owner. Like others in Chicago, she had her

Car registered with the City of Chicago and had to pay for city stickers to put on the car.

       19.     Like everyone else, Georgia had to buy car insurance. But she could not afford to

pay for the full costs of insurance up-front. She made a down payment and obtained financing

for the remainder of the insurance policy from Northwest Premium Services, Inc. which set forth




                                                   3
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 4 of 20 PageID #:4



the total premiums, cash down payment and finance charges with an annual percentage rate of

41.75%. See Exhibit D. The effective date of the vehicle insurance policy was January 27, 2018.

           20.   The Car was primarily used for personal purposes, not business purposes.

           21.   Steve did not sign the RISC or Purchase Order for the vehicle or verbally agree to

purchase the Car. Nor did he authorize any credit checks related to financing the Car.

           22.   Georgia believed that she had purchased the Car.

           23.   About two weeks later, Georgia received a phone call from Rogers Auto. An

employee told Georgia that they were unable to obtain financing for Georgia. Rogers Auto then

began asking Georgia for more interest and more money up front. On information and belief, the

purpose of this was to make more money off of a sale of the car loan.

           24.   Georgia refused to pay more money up front or a greater amount in interest.

           25.   Rogers Auto then applied for numerous loans on Georgia’s behalf to obtain

financing for the Car.

           26.   Rogers Auto even applied for credit on Steve’s behalf.

           27.   After Georgia and Steve had the car a month, an unknown man (“John Doe #1”)

came to Georgia’s home intending to repossess the Buick Lacrosse. He announced himself as a

sheriff who worked for Maywood.

           28.   He intimidated Georgia and at all times either acted under color of law or

presented himself as acting under color of law.

           29.   John Doe #1 got into a heated argument with Georgia about the repossession of

the car.




                                                  4
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 5 of 20 PageID #:5



         30.   As John Doe #1 and Georgia argued, an unknown person (“John Doe #2”)

believed to be working in tandem with John Doe #1, parked his car in front of the driveway

boxing the Car in the driveway. This prevented Georgia and Steve from leaving.

         31.   Initially Georgia refused to allow him to repossess the car. He told her if he had to

tow the car the cost of towing would be deducted from her down payment, apparently

referencing funds she deposited when she purchased the Buick Lacrosse.

         32.   At that point, John Doe #1 took the key from Georgia and drove the Car back to

Rogers Auto with both Georgia and Steve inside it.

         33.   Georgia and Steve were frightened, embarrassed, humiliated and suffered mental

anguish as a result of this wrongful repossession and intimidation.

         34.   On information and belief, John Doe #1 and John Doe #2 were acting as agents

of CPS.

         35.   At no point did Georgia default on her obligations under the RISC or Purchase

Order.

                                          COUNT I
                                 Georgia Foster v. Rogers Auto
                                       Consumer Fraud
         36.   All previous paragraphs are restated and incorporated as if fully set forth herein.

         37.   815 ILCS §505/2 prohibits deceptive, unfair, and unconscionable acts.

         38.   The Car was used for personal use.

         39.   On or about January 25, 2018, Rogers Auto applied for credit on behalf of

Georgia Foster to two loans: Regional Acceptance Corp. and Global Lending Services, LLC.

         40.   Georgia was not aware of these credit pulls nor did she consent to them.

         41.   These applications resulted in “hard pulls” on Georgia’s credit that caused

Georgia’s credit to dip.


                                                 5
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 6 of 20 PageID #:6



       42.     On information and belief, Rogers Auto sold the RISC and Purchase Order to a

financing source: CPS. But after Georgia signed the RISC, Purchase Order and paid the down-

payment, Rogers Auto told her that it did not obtain financing. On information and belief, Rogers

Auto acted in order to make more money in a new contract with a higher interest rate or down

payment.

       43.     Rogers Auto then applied to numerous financing companies on Georgia’s behalf

in the month of February. These include but are not limited to: A) Westlake Services, LLC; B)

Santander Consumer USA, Inc.; D) Americredit Financial Services, Inc. d/b/a GM Financial; E)

Ally Financial, Inc; F) Mechanics Bank, Corp.; G) Flagship Credit Acceptance, LLC; H)

Crescent Bank & Trust, Inc.; I) Prestige Financial Services Corporation; G) Tidewater Motor

Credit, Corporation; I) Capital One Auto Finance, Inc.; and J) Exeter Finance, LLC.

       44.      At the time the sale was completed, however, Rogers Auto had already assigned

the loan to Consumer Portfolio. See Exhibit A.

       45.     Rogers Auto applied to at least 10 financing companies on Georgia’s behalf. This

lead financing companies to conduct “hard” credit pulls hurting Georgia’s credit.

       46.     This course of conduct is unfair, unconscionable and deceptive in the course of

trade or commerce in violation of 815 ILCS §505/2.

       47.     Georgia has been damaged by Rogers Auto’s actions because Rogers Auto hurt

her credit. In fact, Georgia received a credit denial based in part on these credit inquiries.

       48.     Rogers Auto’s conduct is willful and should be punished.

       49.     This conduct occurred in the course of trade or commerce.

       Wherefore, Plaintiff Georgia Foster respectfully requests the Court to enter judgment

against Rogers Auto Group, Inc. and to enter an order awarding:




                                                  6
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 7 of 20 PageID #:7



       A.      Actual damages, the amount of which to be determined at trial;

       B.      Attorney’s fees and costs pursuant to 815 ILCS §505/10a;

       C.      Punitive damages, the amount of which to be determined at trial; and

       D.      Such other relief as this honorable court deems just and appropriate.

                                          COUNT II
                                 Steve Jenkins v. Rogers Auto
                                       Consumer Fraud
       50.     Paragraphs 1-35 are restated and incorporated as if fully set forth.

       51.     Between January and March 2018, Rogers Auto applied to at least six financing

companies on Steve Jenkin’s behalf to finance the car. These included 1) Santander Consumer

USA, Inc.; 2) Global Lending Services, LLC; 3) Ally Financial, Inc; 4) Mechanics Bank, Corp.;

5) Flagship Credit Acceptance LLC; and 6) Westlake Services, LLC.

       52.     Steve Jenkins neither consented nor wanted Rogers Auto to attempt to obtain

financing on his behalf.

       53.     Rogers Auto applied for loans on his behalf without his consent which is unfair,

unconscionable and deceptive in violation of 815 ILCS §505/2.

       54.     This conduct occurred in the course of a trade or commerce.

       55.     Steve suffered damages because the credit inquiries hurt his credit score.

       56.     Rogers Auto’s conduct is willful and should be punished.

       Wherefore, Plaintiff Steve Foster respectfully requests the Court to enter judgment

against Rogers Auto Group, Inc. and to enter an order awarding:

       A.      Actual damages, the amount of which to be determined at trial;

       B.      Attorney’s fees and costs pursuant to 815 ILCS §505/10a;

       C.      Punitive damages, the amount of which to be determined at trial; and

       D.      Such other relief as this honorable court deems just and appropriate.


                                                 7
     Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 8 of 20 PageID #:8



                                        COUNT III
                                    Georgia Foster v. CPS
                                     Breach of Contract
       57.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

       58.    Georgia executed the RISC and Purchase Order and paid the down payment in

accordance with the RISC. See Exhibit A.

       59.    The RISC was assigned to CPS. Id.

       60.    CPS repossessed the Car before the first payment was due.

       61.    This conduct constituted a breach of the contract it was assigned.

       62.    Georgia was damaged by CPS’s breach.

       63.    Any condition precedent to bringing this action has been satisfied or waived.

       Wherefore, Georgia Foster respectfully requests that this Honorable Court enter judgment

against Rogers Auto Group, Inc. and to enter an order awarding:

       A.     Actual damages, in an amount to be determined at trial;

       B.     Costs; and

       C.     Such other relief as this honorable court deems just and appropriate.

                                           COUNT IV
                                  Steve Jenkins v. Rogers Auto
                           Violation of the Fair Credit Reporting Act
       64.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

       65.    Steve is a “consumer” as defined by 15 U.S.C. §1681a(c).

       66.    Rogers Auto is a person as defined by 15 U.S.C. §1681a(b).

       67.    The FCRA prohibits any person or entity from obtaining a consumer credit report

unless the user has a permissible purpose enumerated under the FCRA. 15 U.S.C. §1681b(f).

       68.    On or about February 7, 2018 Rogers Auto accessed Steve’s Credit Report

without his permission and without any permissible purpose.



                                                8
      Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 9 of 20 PageID #:9



       69.     On information and belief, Rogers Auto accessed Steve’s credit report to obtain

financing for Jenkins, despite no authorization from Jenkins to obtain financing or otherwise

review his credit.

       70.     Steve never applied for a loan, nor did he consent for Rogers Auto to obtain

financing on his behalf.

       71.     Rogers Auto willfully violated §1681b(f) when it accessed Steve’s credit report

without any permissible purpose under the FCRA. On information and belief, the purpose of this

credit pull was to obtain financing for a car that Steve had no interest in buying.

       Wherefore, Plaintiff Steve Jenkins respectfully requests that this Honorable Court enter

judgment against Rogers Auto Group, Inc. and for an order awarding:

       A.      Actual damages, in an amount to be determined at trial;

       B.      Statutory damages pursuant to 15 U.S.C. §1681n;

       C.      Punitive damages, in an amount to be determined at trial, for the underlying

FCRA violations, pursuant to 15 U.S.C. §1681n;

       D.      Costs and reasonable attorney’s fees as provided in 15 U.S.C. §1681n; and

       E.      Such other relief as this honorable court deems just and appropriate.

                                         COUNT V
                                       Georgia v. CPS
                                     Wrongful Repossession
       72.     Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

       73.     §9-503 of the Illinois Uniform Commercial Code states that: "Unless otherwise

agreed a secured party has on default the right to take possession of the collateral. In taking

possession a secured party may proceed without judicial process if this can be done without

breach of the peace or may proceed by action."

       74.     The Car was a consumer good.


                                                  9
     Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 10 of 20 PageID #:10



        75.    Georgia was not in default—the first payment was not even due at the time the car

was repossessed.

        76.    CPS breached the peace by hiring John Doe #1 who either acted under color of

law or pretended to be a sheriff acting under color of law.

        77.    CPS breached the peace by hiring John Doe #2 who blocked the driveway and

prevented Georgia and Steve from leaving.

        78.    Article 9 of the Illinois Commercial Code provides that a secured party has the

right to repossess the goods only if the debtor is in default and if the repossession occurs without

a breach of peace.

        79.    CPS, through John Doe #1 and John Doe #2, violated Article 9 of the Illinois

Commercial Code by committing a breach of peace and by repossessing when Georgia was not

in default.

        80.    On information and belief, John Doe #1 and John Doe #2 were acting as agents of

CPS.

        81.    Georgia Foster was damaged by John Doe #1 and John Doe #2’s actions.

        82.    CPS’s actions are willful and deserve to be punished.

        Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Consumer Portfolio, Inc. and for an order:

        A.     Awarding actual damages in an amount to be determined at trial;

        B.     Awarding statutory damages;

        C.     Awarding punitive damages; and

        D.     Awarding such other relief as this honorable court deems just and appropriate.




                                                 10
     Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 11 of 20 PageID #:11



                                              COUNT VI
                                            Georgia v. CPS
                                 Violation of Illinois Consumer Fraud
        83.      Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

        84.      By hiring someone who either was a sheriff acting under actual color of law or

pretended to be a sheriff acting under color of law to repossess the Car, CPS acted unfairly,

unconscionably, and deceptively in violation of 815 ILCS §505/2.

        85.      815 ILCS §505/2 incorporates Section 2 of 815 ILCS 510 which states that:

              a. A person engages in a deceptive trade practice when, in the course of his or her
                 business, vocation, or occupation, the person:
                 1. passes off goods or services as those of another;
                 2. causes likelihood of confusion or of misunderstanding as to the source,
                     sponsorship, approval, or certification of goods or services;
                 3. causes likelihood of confusion or of misunderstanding as to affiliation,
                     connection, or association with or certification by another;
                 12. engages in any other conduct which similarly creates a likelihood of confusion
                     or misunderstanding.

        86.      Georgia was mislead because she thought John Doe #1 might have been a sheriff.

        87.      His act of deception caused Georgia’s decision to give John Doe #1 the keys.

        88.      Georgia suffered embarrassment, humiliation, emotional distress as well as the

loss of her car as a result.

        89.      On information and belief, John Doe #1 acted as CPS’s agent and acted within the

scope of his agency.

        90.      CPS’s conduct was willful and should be punished.

        91.      CPS’s conduct occurred in the course of trade or commerce.

        Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Consumer Portfolio, Inc. and to enter an order awarding:

        A.       Actual damages, in an amount to be determined at trial;

        B.       Attorney’s fees and costs pursuant to 815 ILCS 505/10a;


                                                  11
       Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 12 of 20 PageID #:12



         C.     Punitive damages; and

         D.     Such other relief as this honorable court deems just and appropriate.

                                           COUNT VII
                                         Consumer Fraud
                                          Georgia v. CPS
         92.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

         93.    When John Doe #1 threatened to repossess the car, he told Georgia that if she did

not provide him the keys, a charge for towing the Car would be deducted from her down

payment.

         94.    An auto dealership cannot deduct towing fees from down payments under Illinois

law.

         95.    ILCS 815 ILCS §505/2C states:

                       If the furnishing of merchandise, whether under purchase order or a
                       contract of sale, is conditioned on the consumer's providing credit
                       references or having a credit rating acceptable to the seller and the seller
                       rejects the credit application of that consumer, the seller must return to the
                       consumer any down payment, whether such down payment is in the form
                       of money, goods, chattels or otherwise, made under that purchase order or
                       contract and may not retain any part thereof.

         96.    Georgia was deceived by this threat.

         97.    This false threat caused Georgia to give the key to John Doe #1.

         98.    ILCS 815 ILCS §505/2 prohibits the use of “unfair or deceptive acts or practices,

including but not limited to the use or employment of any deception fraud, false pretense, false

promise, misrepresentation. . .”

         99.    The threats that John Doe #1 made are an “unfair or deceptive act” in violation of

ILCS 815 ILCS §505/2.

         100.   On information and belief, John Doe #1 was acting as an agent of CPS.




                                                 12
     Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 13 of 20 PageID #:13



        101.    Georgia suffered embarrassment, humiliation, emotional distress, and the loss of

her car as a result.

        102.    This conduct was willful and should be punished.

        Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Consumer Portfolio, Inc. and for an order awarding:

        A.      Actual damages, in an amount to be determined at trial;

        B.      Attorney’s fees and costs pursuant to 815 ILCS §505/10a;

        C.      Punitive damages, the amount of which to be determined at trial; and

        D.      Such other relief as this honorable court deems just and appropriate.

                                           COUNT VIII
                                         Consumer Fraud
                                          Georgia v. CPS
        103.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

        104.    625 ILCS §5/3-114f-5(2) states:

                       With respect to the repossession of a vehicle used primarily used primarily
                       for personal, family, or household purposes, the lienholder shall also
                       deliver or mail to the owner at the owner's last known address an affidavit
                       of defense. The affidavit of defense shall accompany the notice of
                       redemption required in subdivision (f-5)(1) of this Section. The affidavit
                       of defense shall (i) identify the lienholder, owner, and the vehicle; (ii)
                       provide space for the owner to state the defense claimed by the owner; and
                       (iii) include an acknowledgment by the owner that the owner may be
                       liable to the lienholder for fees, charges, and costs incurred by the
                       lienholder in establishing the insufficiency or invalidity of the owner's
                       defense

        105.    The vehicle was for consumer use.

        106.    CPS failed to deliver an affidavit in accordance with 625 ILCS §5/3-114f-5(2).

        107.    This is an unfair and deceptive practice in violation of 815 ILCS §505/2 that

occurred in the course of trade or commerce.




                                                  13
    Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 14 of 20 PageID #:14



       108.    Georgia Foster was damaged by this because she was not alerted to the possibility

of submitting an affidavit of defense and would have submitted the affidavit of defense.

       Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Consumer Portfolio, Inc. for an order awarding:

       A.      Actual damages, in an amount to be determined at trial;

       B.      Punitive damages;

       C.      Attorney’s fees and costs pursuant to 815 ILCS §505/10a; and

       D.      Such other relief as this honorable Court deems just and appropriate.

                                       COUNT VIV
                         Conspiracy to violate Truth In Lending Act
                               Georgia v. CPS, Rogers Auto
       109.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

       110.    The Truth In Lending Act (“TILA”) requires that certain disclosures be listed in a

closed-end transaction before consummation of the contract.

       111.    The Contract was consummated. The Purchase Order states

                      THIS ORDER IS BINDING ON DEALER AND WE SHALL NOT BE
                      OBLIGATED TO SELL, UNTIL APPROVAL OF THE TERMS
                      HEREOF IS GIVEN BY A FINANCING SOURCE WILLING TO
                      PURCHASE A RETAIL INSTALLMENT CONTRACT BETWEEN
                      THE PARTIES HERETO ON SUCH TERMS. See Exhibit A.

       112.    The contract was assigned to a financing source willing to purchase the Retail

Installment Sales Contract: CPS.

       113.    In order to make more money off of Georgia, Rogers Auto and Consumer

Portfolio entered into a conspiracy in which Rogers Auto would tell Georgia that 1) she had no

contract; and 2) she could only obtain a contract with different terms with new and different

Annual Percentage Rates and different Amounts Financed.




                                                14
    Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 15 of 20 PageID #:15



       114.      This conduct subverted the protections offered by the Truth In Lending Act and

Regulation Z’s disclosure requirements because after the contracted was consummated Rogers

Auto informed Georgia that the terms of the Retail Installment Sales Contract were subject to

change. A different contract could be formed with a different creditor at a different price. Thus,

the 1) Annual Percentage Rate; 2) Finance Charge; 3) Amount Financed; 4) Total of Payments

were rendered meaningless.

       115.      At all times relevant to this Count, CPS and Rogers Auto acted in concert. The

concerted action alleged herein is a combination of two or more persons for the purpose of

accomplishing an unlawful purpose, or a lawful purpose by unlawful means.

       116.      At all times relevant to this Count, Defendants knowingly and voluntarily agreed

to and participated in a common scheme.

       117.      Both Rogers Auto and CPS are “creditors” as defined in Regulation Z, 12 C.F.R.

§226.2(a)(17).

       118.      The Car was purchased for general transportation purposes.

       119.      Defendants’ conduct was willful and should be punished.

       WHEREFORE, Plaintiff Georgia Foster respectfully requests that this Honorable Court

enter judgment against Consumer Portfolio, Inc. and Rogers Auto Group, Inc. for an order:

       A.        Awarding statutory damages;

       B.        Awarding actual damages in an amount to be determined at trial; and

       C.        Awarding such further relief as the Court deems just.

                                           COUNT X
                              Violation of the Illinois Interest Act
                     Georgia Foster v. Northwestern Premium Services, Inc.
       120.      Paragraphs 1-35 are restated and incorporated as if fully set forth herein.




                                                  15
    Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 16 of 20 PageID #:16



       121.    When Georgia purchased the car, she had to obtain financing for auto insurance.

She purchased financing from Northwest Premium Services, Inc. (“Northwest Premium”) See

Exhibit D.

       122.    The Northwest Premium Finance Agreement Annual Percentage Rate for

financing the insurance is 41.75%. Id.

       123.    815 ILCS §205/4(1) states:

                       Except as otherwise provided in Section 405, in all written contracts it
                       shall be lawful for the parties to stipulate or agree that 9% per annum, or
                       any les sum of interest, shall be taken and paid upon ever $100 of money
                       loaned or in any manner due and owing from any person to any other
                       person or corporation in this state, and after that rate for a greater or less
                       sum, or for a longer or shorter time, except as herein provided. . .

       124.    Northwest Premium charged well above the 9% financing charge allowed under

the Illinois Interest Act, and it falls into none of the exceptions of the Act. See 815 ILCS

§205/4(1).

       Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Northwestern Premium Services, Inc. and to enter an order awarding:

       A.      Compensatory damages;

       B.      Statutory damages;

       C.      Attorneys’ fees and costs pursuant to 815 ILCS §205/6; and

       D.      Such other relief as the Court deems proper.

                                          COUNT XI
                             Violation of Criminal Usury Statute
                         Georgia v. Northwest Premium Services, Inc.
       125.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

       126.    720 ILCS §17/59 states:

                       Any person commits criminal usury when, in exchange for either a loan of
                       money or other property or forbearance from the collection of such a loan,


                                                 16
     Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 17 of 20 PageID #:17



                       he knowingly contracts for or receives from an individual, directly or
                       indirectly, interest, discount or other consideration at a rate greater than
                       20% per annum either before or after the maturity of the loan.

        127.    Northwest Premium knew or recklessly disregarded the fact that its loans were at

an interest rate that was above the 720 ILCS §17/59.

        Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Northwestern Premium Services, Inc. and to enter an order:

        A.      Declaring that the Premium Finance Agreement is unlawful and enjoining its

enforcement;

        B.      Awarding restitution of amounts paid;

        C.      Awarding costs of the suit; and

        D.      Awarding such further relief as the Court deems proper.

                                          COUNT XII
                          Violation of Illinois Consumer Fraud Act
                      Georgia Foster v. Northwest Premium Services, Inc.
        128.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

        129.    Northwest Premium engaged in unfair and deceptive acts and practices in the

course of a trade or commerce in violation of 815 ILCS §505/2, by contracting for and collecting

finance charges, interest, and fees from Illinois residents, in excess of the amounts permitted by

Illinois law.

        130.    Furthermore, Northwest Premium did not include the Broker Fee and Motor Club

fee in the its RISC rendering the RISC misleading. See Exhibit D. Thus, Northwest Premium

Services, Inc (“Northwest Premium”) engaged in unfair and deceptive acts and practices in the

course of a trade or commerce in violation of 815 ILCS 505/2.

        131.    Georgia was damaged by Northwest Premium’s conduct.




                                                  17
    Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 18 of 20 PageID #:18



       Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Northwestern Premium Services, Inc. for an order:

       A.      Declaring that the Premium Finance Agreement is unlawful and enjoining its

enforcement;

       B.      Damages equal to the amounts collected;

       C.      Punitive damages;

       D.      Attorney’s fees and costs; and

       E.      For such further relief as the Court deems proper.

                                        COUNT XIII
                     Georgia Foster v. Northwest Premium Services, Inc.
                             Violation of Truth in Lending Act
       132.    Paragraphs 1-35 are restated and incorporated as if fully set forth herein.

       133.    Northwest Premium provided financing for insurance on a vehicle that was used

for non-business purposes.

       134.    On information and belief, Northwest Premium received $200 from Rogers Auto.

       135.    With the 200 dollar down payment, and Premium Finance Agreement, Georgia

financed a 1) $48 Broker Fee; 2) $20 Motor Club Fee; 3) Direct Auto Insurance worth 632

dollars; 4) and two $30 dollar Nation Safe Drivers policies for a total amount of $760 financed.

       136.    On information and belief, Northwest Premium requires the Broker Fee.

       137.    The Premium Finance Agreement was a closed-end transaction.

       138.    The Premium Finance Agreement provided credit for a consumer use.

       139.    The Truth In Lending Act (“TILA”) requires that finance charges be listed in a

closed-end transaction before consummation of the contract.

       140.    The Brokers fee and Motor Club Fee are “Finance Charges” as that that term is

defined in 12 C.F.R §226.4(a).


                                                18
    Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 19 of 20 PageID #:19



       141.      The $48 Broker Fee and $20 Motor Club Fee were not accounted for in the RISC.

See Exhibit D.

       142.      By failing to take into account the amount of the Broker Fee and Motor Club Fee,

Northwest Premium violated TILA because the RISC failed to disclose the Amount Financed as

required by TILA.

       143.      Additionally, by failing to take into account the amount of the Broker Fee and

Motor Club Fee, Northwest Premium violated TILA by providing inaccurate disclosures for a

number of provisions including the total sale price and the total of payments.

       Wherefore, Plaintiff Georgia Foster respectfully requests that this Honorable Court enter

judgment against Northwestern Premium Services, Inc. and to enter an order:

       A.        Awarding statutory damages;

       B.        Awarding actual damages in an amount to be determined at trial;

       C.        Awarding attorneys’ fees and costs; and

       D.        Awarding such further relief as the Court deems just.




                                                             Respectfully submitted,

                                                             Georgia Foster, Steve Jenkins

                                                             /s/ M. Scott Leonard
                                                             One of their attorneys

Ted Chakos
Law Office of Ted Chakos
1 W. Monroe
Chicago, Illinois 60603
Telephone: (872) 216-8350
Email: Ted@chakoslaw.com
ARDC# 6323719



                                                 19
    Case: 1:18-cv-08539 Document #: 1 Filed: 12/28/18 Page 20 of 20 PageID #:20




M. Scott Leonard
Leonard Law Firm
ARDC# 6293219
542 S. Dearborn Street, 10th Floor
Chicago, Illinois 60605
Telephone: (312) 348-7447
Facsimile: (312) 278-0850
Email: scott@sleonardlaw.com

        GEORGIA FOSTER AND STEVE JENKINS DEMAND TRIAL BY JURY

                           NOTICE TO RETAIN DOCUMENTS




                                        20
